﻿
I ask the President to accept our congratulations on his election and elevation to his most illustrious and profoundly important position. We are not unaware of his formidable credentials, and I am as confident as we all are that this session will be as fruitful as any.
After several years of being shunted into the shadows, of having its moral authority undermined, and consequently driven into decline, the United Nations is again on the ascendancy, though still threatened by the ultimate modern Damoclean sword of financial strangulation. Once again, the phoenix rises from the ashes, as it rose some 43 years ago from the burning heat and debris of conventional and nuclear conflagration, man's greatest folly.
Four and a half decades ago we fought the war to end all wars. But the result left us angry and bitter, locked in a new cold war and frightened, because the result of that war was the birth of a new weapons system that in itself had the power to end all wars. But to end all wars - indeed to end it all - we should have to use the new weapons system, whose use would end everything, would end us all. But the solution had itself created a new problem. So we created the United Nations to do for us what we could not do for ourselves: stop the ridiculous carnage.
But the Organization quickly got in the way of ambitious men, men of power> so we sidestepped it, emasculated it, asked it not to interfere, and turned to it only when convenient to seek maximum propaganda value for our cause. We thus created a vast dichotomy between what we say within the Organization and what we do without. That is a fact.
Thirty years ago, while still standing in the rubble of the Second World War, we joined, with alacrity, in adopting a General Assembly resolution calling for general and complete disarmament and charged this Organization to oversee it. Yet, since that time we have more than quadrupled our military expenditure in real terms to over $1 trillion a year, all the time adopting more resolutions, now almost 1,000, calling for serious measures towards disarmament. That is also a fact.
The paramount raison d'être of the United Nations really must be that a nuclear war cannot be won and must never be fought. We all share this view. Nevertheless, we have stockpiled over 13,000 megatons of them, just in case. And since a nuclear war cannot be won, those whose ambition it is to win wars roust fight conventional ones, and so we have had more than 150 in the last 40 years, killing more people than those that died in the last great war. That is yet another fact.
Upon the Organization we piled indignity upon indignity, and allowed it to become nothing more than our best excuse. When we looked into the mirror of the United Nations we saw not ourselves, but a giant piece of machinery, infused with energy to do work. So the United Nations should keep the peace, we said; and our citizens believed it. 
It is no wonder that they began to lose hope not in their Government, but in the United Nations ~ faith misguided. I am proud to say that Saint Lucia was not among those who had lost hope, and we will never lose hope in the importance, effectiveness, or continued viability of this Organization.
From the initial use of the term "United Nations" by the American President Franklin Roosevelt, through the San Francisco Charter, to the official dawn of this Organization on 24 October 1945, the United Nations as an organization has been locked in a battle for supremacy of will over the always parochial, often bellicose, actions and intentions of nation States. We are often reminded by our Secretary-General that the United Nations is not a supranational authority. It cannot, without the combined will of all the members of the Security Council, impose its own will upon its Members. It is an Organization made up of independent and sovereign nations. But the Organization has no sovereignty of its own, so it can only initiate, harmonize and encourage its Members to take effective actions which are in keeping with the spirit of the Charter.
In many respects, then, this remarkable Organization, despite the machinations of Member States, has proven to be exceedingly resourceful in meeting the challenges that daily confront it. So, once again, exhausted by the international tribulations of our own creation, we turn to it in a desperate search for respite.
We have always looked to the Organization in the social and economic spheres, but now it seems that we have returned to it in attempting to solve our political problems. For the past eight years Saint Lucia has been among those countries that have called for the preservation of the sovereignty, territorial integrity, political independence and non-aligned character of Afghanistan. We have also repeatedly reaffirmed the right of the Afghan people to determine their own form of and to choose their economic, political and social system free from outside intervention, subversion, coercion or constraint of any kind whatsoever. We also called for the withdrawal of foreign troops from Afghanistan, and urged all parties concerned to work for the urgent achievement of a political solution in accordance with the spirit of the Charter, and the creation of the necessary conditions that would enable the Afghan refugees to return voluntarily to their homes in safety and honour.
Thanks to the tireless efforts of the Secretary-General, and his representative, Mr. Diego Cordovez, we witnessed the conclusion of the Geneva Accords last April as a major point of departure in the long effort to find a peaceful solution to the situation in Afghanistan. We therefore urge all parties to live up to the letter and spirit of the Geneva Accords so that we may soon realize the outcome which we all desire.
The fratricidal eight-year-long armed conflict between Iraq and Iran has been among the bloodiest in this century. From the start of the war in 1980, the United Nations has been active through various channels in trying to get the parties to compose their differences. Saint Lucia is gratified by the cease-fire that was finally secured on 20 August this year. We urge both parties to bring the necessary political will and flexibility to the table to assure the effectuation of a just and lasting peace in the region.
The question of Cyprus, too, has for long been a troubling one. We have dealt with this question, in one aspect or another, for the past 25 years. The decision by the leaders of the two sides, upon an initiative of the Secretary-General, to meet without any pre-conditions and to attempt to achieve by 1 June 1989 a negotiated settlement of all aspects of the Cyprus problem is particularly welcome at this time. 
Also in South-East Asia there has been positive movement. Nine years ago, the General Assembly called upon all States to refrain from any interference in the internal affairs of Kampuchea and resolved that the people of Kampuchea should be enabled to choose democratically their own government without outside interference, subversion or coercion. Saint Lucia has actively supported this principle every year since then. We are therefore heartened that, encouraged by indications that all parties concerned are now interested in achieving a political solution to the problem, the Secretary-General has presented to the parties a number of specific ideas intended to facilitate the elaboration of a framework for a comprehensive political settlement. We urge them to consider those ideas seriously.
Since 1946 we have dealt with the question of Namibia at 42 successive sessions, at three special sessions, and at one emergency special session of the General Assembly. We have repeatedly demanded that the apartheid regime of South Africa immediately and unconditionally withdraw its illegal administration, occupation army and police force from Namibia, but the racist regime has persisted in its refusal to comply with the resolutions and decisions of the Security Council, thus violating the principles of the Charter and defying the authority of the United Nations.
After more than four decades of intransigence on the part of South Africa, there are now some signs of movement in the right direction. Saint Lucia fervently hopes that the Brazzaville agreements will be successful.
The South African regime has thumbed its nose at the international community for so long. We hope, however, that these first steps in the right direction ate merely the beginning of a journey which will lead soon to the release of Nelson Mandela and the dismantling of the heinous apartheid system.
Saint Lucia is encouraged by the atmosphere of conciliation which seems to surround the peace plan of the Secretary-General and the head of the Organization of African Unity that was submitted to the concerned parties in Western Sahara. We hope that this spirit of conciliation will lead to a speedy, just and lasting negotiated solution to this problem. 
The situation in the Middle East remains our most intractable problem. Saint Lucia wishes to reiterate its view that the question of Palestine is at the core of the conflict in the Middle East and that no comprehensive, just and lasting peace in the region can be achieved without the full exercise by the Palestinian people of its inalienable national rights and the immediate withdrawal of Israel to internationally recognized and secure boundaries.
In the Korean peninsula, the problem of a divided Korea is also still with us, and Saint Lucia looks forward to the peaceful reunification of the Republic of Korea and the Democratic People's Republic of Korea. Saint Lucia therefore welcomes the continuation of dialogue among all parties concerned with a view to achieving this objective, and we believe that, in the interim, membership of the United Nations for both Koreas will not hinder the attainment of that goal.
Saint Lucia is concerned that there seems to be a reduction in momentum of the Esquipulas II agreement of the five Central American Presidents signed on 7 August last year. We continue to support a peaceful, negotiated solution to the conflicts in Central America.
In the Caribbean itself, we have been concerned at the developments that have occurred in our sister country of Haiti. Over the past year, Saint Lucia has repeatedly called for a return to the democratic process, for selection by election, and not by dictation, for the fulfilment of the provisions of the new Haitian Constitution, and for the creation of an opportunity for the re-flowering and rebirth of the spirit of a people whose forefathers pioneered the path to freedom in this hemisphere. It is not too late. We urge the new leaders in Haiti to seize the time to launch their country firmly on the path of democratic process, as so many other dictatorships in the hemisphere have recently done. Those who first lit the revolutionary torch so many decades ago should not now be lagging behind in the wake of change. The region awaits a new and democratic Haiti. The people of Haiti desire it. The moment is in their hands.
We approach the end of the third United Nations Development Decade with many of the developing countries poorer now than they were 10 years ago. International political gains cannot be sustained without concomitant international economic development. With decreasing per capita gross national product in many countries, deteriorating terms of trade in others, and still others staggering under Tolstoyan debt burdens, the developing countries face an uncertain future. These problems are compounded by an alarmingly high level of net transfers of resources from the developing to the developed countries, and a sharp fall in resource flows to the developing countries. In Latin America and the Caribbean, chronic poverty still plagues more than 130 million people, or over one third of the aggregate population. And the debt burden hovers at $400 billion.
We need to deal with these problems quickly and effectively. My delegation therefore strongly supports both the convening of an international conference on money and finance for development, with universal participation, and the convening of a special session of the General Assembly devoted to the reactivation of economic growth in the developing countries.
We are all in sympathy with the peoples of Jamaica and Mexico who suffered so terribly from the devastation of hurricane Gilbert. We in Saint Lucia consider ourselves fortunate by comparison, having escaped with only a few million dollars' worth of damage, caused by flooding and landslides. We urge the international community to support the resolution on emergency assistance to Jamaica to be introduced later this year. 
In the past 20 years, natural disasters have claimed the lives of over 3 million people and caused more than 323 billion in damage. We in the small island developing countries are particularly prone since natural disasters show a marked concentration in tropical and sub-tropical climates. Hurricanes, tropical cyclones and typhoons are essentially a feature of warm oceans and coastal regions. Over larger land masses and temperate seas their violence decreases rapidly.
In this century alone, in my own sub-region, hurricanes have struck Barbados, Cuba, Dominica, the Dominican Republic, Haiti, Jamaica and my own country. Many of these Islands have been hit several times. Volcanic eruptions have devastated Guadeloupe, Martinique and Saint Vincent and the Grenadines. Earthquakes have caused damage in Antigua and Barbuda, the Dominican Republic, Jamaica and Puerto Rico.
The effects of any disaster are more pronounced for a small island than for a larger country with a wide variety of products, back-up facilities and resources for recovery. We therefore eagerly lend our support to the adoption of General Assembly resolution 42/169. Last year, the 1990s were designated as the international decade for natural disaster reduction, a decade in which the international community, under the auspices of the United Nations, will pay special attention to fostering international co-operation in the field of natural disaster reduction. We commend the Secretary-General for his efficiency in establishing an international ad hoc experts group for the international decade.
But, as if natural disasters such as Hurricane Gilbert were not enough trouble for the island developing countries of the Caribbean, we in this region are being threatened with man-made catastrophes, potentially more devastating. Over the past year, Caribbean countries have been alarmed at reports that a number of companies, particularly in the United States, were making arrangements to dump tons of hazardous industrial and nuclear waste in the Caribbean. In fact, in one recent particularly callous incident, a ship dumped such waste on a beach in Haiti after Haitian authorities had denied it permission to enter its territory. A few months later, the Caribbean was placed on the alert for another such ship which seemed headed for our waters with another shipment of that horrible cargo.
The dangers of toxic waste for the Caribbean are enormous, even more so than for those countries of affluence which refuse to accept their own industrial effluence. Given the porous nature of the soils in the tropical Caribbean, the toxins contained in the waste can spread rapidly through the food chain. The threat therefore is not merely to our tourism industry from the damage to our beadles, but to life itself - to marine life, the environment, to human life. In the small islands of the Caribbean, life as we know it can therefore easily disappear.
We call upon those countries whose companies are engaged in this nefarious activity to take action to halt this trend. We are particularly concerned where secret deals and arrangements are worked out between some companies and Government officials, where waste is shipped under false labels, and we urge our sister Caribbean countries to be vigilant In this regard and to preserve the integrity and purity of our environment. We are encouraged that the United Nations In the spirit of General Assembly resolution 42/183 (1987) which condemned waste trafficking, is attempting to regulate the trade, and we hope that the international community will adopt the proposed global Convention on the control of trans-boundary movements of hazardous waste when it becomes ready for signature in 1989. 
In general, as we approach a thirteenth-year review, as it were, of the special needs of island developing States, we are pleased that there is a growing recognition of the special problems and needs of island developing countries as reflected in the resolutions passed unanimously in the General Assembly over the past decade on island developing countries, and in the Declaration of the twelfth Annual Meeting of the Ministers for Foreign Affairs of the Group of Seventy-Seven.
Since the early 1970s the work of the United Nations Conference on Trade and Development (UNCTAD) has contributed to a better understanding of island developing countries and has been a determining factor in assisting the international community to recognize their specific problems. Numerous analytical and descriptive studies have shown that small island developing countries have characteristics distinct from those of developing countries in general. As a result, the type of development strategy regarded as appropriate in general is, in many respects, inappropriate for those countries in particular.
As we undertake the long-overdue review of the question of island developing countries this year, my delegation hopes that we can move from the stage of the purely academic to one of putting in place specific mechanisms to assist those countries in particular and effective ways.
We now have, so to speak, a second chance to make this Organization what it was supposed to be, In 1969, U Thant, then Secretary-General, warned us that we had little time left in which to subordinate our ancient quarrels and launch a global partnership to curb the arms race, to improve the human environment, to defuse the population explosion and to give the required momentum to development efforts. And, to be sure, it is a truism, as laid down in the principles of the Inter-Allied Declaration of 12 June 1941 that: "The only true basis of enduring peace is the willing co-operation of free peoples in a world in which, relieved of the menace of aggression, all may enjoy economic and social security. It is up to us."
Ά second dawn has broken and a new opportunity arisen to take a truly global approach to solving hat, in the final analysis, are all global problems. Let us not waste this second chance.   

